Citation Nr: 0916222	
Decision Date: 04/30/09    Archive Date: 05/07/09

DOCKET NO.  01-00 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from March 1968 to February 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Chicago, Illinois, denying the Veteran's claim of entitlement 
to service connection for PTSD.  

A hearing was held before a Veterans Law Judge in Chicago, 
Illinois in November 2003.  It is noted that this VLJ has 
since left the Board.  The Veteran was informed of this in a 
December 2005 letter and given the opportunity to have 
another Board hearing.  A report of contact from December 
2005 is of record, indicating that the Veteran indicated over 
the phone that he did not want another hearing.  

This claim was denied by the Board in a July 2006 decision.  
The Veteran entered a timely appeal to the U.S. Court of 
Appeals for Veterans Claims (Court).  By Order dated in June 
2008, pursuant to a joint motion, the Court remanded the 
decision denying service connection for PTSD to the Board for 
readjudication.  The joint motion noted that VA failed in its 
duty to assist the Veteran by not making sufficient efforts 
to corroborate the Veteran's alleged in-service stressors.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service 
connection for PTSD.  The Veteran contends that his PTSD is a 
result of his exposure to combat while serving in Vietnam.  
The Veteran's service records indicate that he served in 
Vietnam from September 27, 1968 until September 10, 1969 as a 
Military Policeman (MP) in the HHC, 199th Light Infantryman 
Brigade (LIB), with an assignment to the 152nd MP Platoon, 
199th LIB from December 29, 1968 to January 25, 1969.  The 
records also indicate that effective August 4, 1969, the 
Veteran served as an Assistant Squadron Leader with the HHC 
199th Infantry Brigade.  His military decorations include the 
National Defense Service Medal, the Vietnam Service Medal, 
the Republic of Vietnam Campaign Medal and Marksmanship 
badges.  Finally, these records establish that the Veteran 
participated in the Vietnam Counter Offensive (Phase V), the 
Vietnam Counter Offensive (Phase VI), and the Tet 69 Counter 
Offensive.  

In a letter received by VA in September 2001, the Veteran 
reported being exposed to combat while in Vietnam.  The 
Veteran specifically wrote of one incident in which he was 
under attack at base camp at "long Binh."  The Veteran 
reported mortar attacks, explosions, and small arms fire, as 
well as fearing for his life.  The Veteran also reported 
being ambushed upon leaving Saigon while traveling with a 
Sergeant Bailey in a June 2000 VA treatment record.  The 
Veteran reported that Bailey was injured in the assault, and 
he drove him to a friendly ARVN checkpoint for treatment.  
The Veteran reported being fired upon again upon his arrival, 
but once his identity was confirmed, Bailey was treated and 
he returned to Ben Luc.  

According to a letter from the Center for Unit Records 
Research (CURR), extracts from "Operational Reports - 
Lessons Learned (OR-LL's)" submitted by the 199th Light 
Infantry Brigade (LIB) for the period of February 1, 1969 
through October 31, 1969 documented enemy activities in the 
reporting units area of operations.  These activities 
included base camp attacks, ambushes, rocket, mortar and 
small arms fire, and enemy sappers.  CURR noted that the 
Veteran's DA Form 20 stated that the Veteran was assigned to 
elements of the 199th LIB in Vietnam from September 27, 1968 
through September 10, 1969.  Furthermore, CURR noted that 
Morning Reports submitted by Headquarters and Headquarters 
Company (HHC) in 1968 and 1969 confirmed the presence of a 
fellow serviceman (last name starts with "B", see the June 
2008 joint motion for remand, page 2) in the Veteran's unit, 
although it did not indicate that "B" was a casualty or 
that he was wounded.  

However, the CURR report noted that additional documents 
could be obtained from the National Personnel Records Center 
(NPRC) to verify the Veteran's alleged in-service stressor 
regarding "B."  These documents include Morning Reports 
(MR) and DA Form 1 which can be used to verify daily 
personnel actions such as wounded in action, killed in 
action, missing in action, assignments or transfers.  The 
record does not demonstrate that an attempt has been made to 
obtain these records.  This must be done before appellate 
review may proceed.  

Finally, in a January 2000 VA treatment note, the Veteran 
reported hearing the voice of a friend who died in Vietnam.  
The Veteran provided additional information about this 
individual in a December 2005 statement, indicating that 
around June or July of 1969, his friend, "L" (see the June 
2008 joint motion for remand, page 3) from the 199th was 
killed.  The Veteran also reported hearing shots and seeing 
dead bodies.  The record does not suggest that VA has made 
any attempts to verify this incident.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide any 
additional information regarding his 
claimed stressors experienced during his 
time in Vietnam.  The Veteran should 
include the unit he was assigned to, where 
his unit was serving at the time of the 
alleged stressors, and the full names of 
the individuals the Veteran claims to have 
seen injured.  The Veteran should be 
advised that if he is not specific in 
describing his stressors, verification 
from official sources may not be possible 
and that could adversely affect his claim.  

2.  The AMC should prepare a summary of 
all the claimed stressors and then contact 
the U.S. Army and Joint Services Records 
Research Center (JSRRC) (formerly the U.S. 
Armed Services Center for Unit Records 
Research (CURR)) to verify the claimed 
stressors.  If appropriate, ask this 
organization to provide records of the 
activities of the Veteran's unit for the 
period of the Veteran's service in Vietnam 
from September 27, 1968 until September 
10, 1969.  A copy of the Veteran's service 
personnel records showing his units and 
assignments should be provided with the 
request to the JSRRC.

3.  The AMC should also contact the 
National Personnel Record Center (NPRC) to 
attempt to verify the incidents described 
by the Veteran about "B" and "L (see 
above)."  The documents described in the 
September 2001 letter from CURR, such as 
Morning Reports and the DA Form 1, should 
be obtained.  

4.  After response is received from the 
JSRRC and the NPRC, if any stressor is 
verified, the AMC should prepare a summary 
of corroborated or verified stressful 
conditions or incidents, and the Veteran 
should be afforded psychiatric 
examination.  The claims file must be made 
available to the physician designated to 
examine the Veteran, and the examination 
report should include discussion of the 
Veteran's documented medical history and 
assertions, and information obtained 
during stressor development.  All 
indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis (es).  
The examiner should be informed that only 
stressors that have been verified by the 
RO may be used as a basis for a diagnosis 
of PTSD.  

The examiner should be asked to provide an 
opinion addressing the following 
questions:

(a) Is a diagnosis of PTSD appropriate?

(b) If so, is it at least as likely as not 
that the Veteran has PTSD as a result of 
the stressor(s)/stressful conditions and 
circumstances found to be established by 
the record during his military service?

A complete rationale for the opinion 
expressed must be provided.  

5.  After completion of the above and any 
additional development deemed necessary, 
the expanded record should be reviewed and 
it should be determined if the Veteran's 
claim can be granted.  If the claim is not 
granted, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case (SSOC) and be afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


